                         UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

DIANE KATHERINE SAULEDA,                      §
                                              §
       Plaintiff,                             §       Civil Action No.: _________________
                                              §
v.                                            §
                                              §
HIRALAXMI ENTERPRISES                         §
INCORPORATED and                              §
SANJAY PATEL                                  §
                                              §
       Defendant.                             §

                          PLAINTIFF’S ORIGINAL COMPLAINT


       COMES NOW Plaintiff Diane Katherine Sauleda (“Plaintiff”), by and through the

undersigned counsel, and hereby files this Complaint against Defendants Hiralaxmi Enterprises

Incorporated (hereinafter “Defendant”) for injunctive relief pursuant to the Americans with

Disabilities Act, 42 U.S.C. §12181, et seq. (“ADA”) and the ADA’s Accessibility Guidelines, 28

C.F.R. Part 36 (“ADAAG”), and alleges as follows:

                                        JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§1331

and 1343 for Plaintiff’s claims arising under 42 U.S.C. § 12181, et seq., based upon Defendant’s

refusal to provide accommodations for disabled Plaintiff’s motorized scooter and violations of

Title III of the ADA (see also, 28 U.S.C. §§2201 and 2202).

                                                  PARTIES

       2.      Plaintiff, Diane Katherine Sauleda, is a resident of the State of Florida.

       3.      Defendant, Hiralaxmi Enterprises Incorporated, is a Tennessee Corporation with a

principal office at 821 Murfreesboro Pike, Nashville, TN 37217-1139 and transacts business in




      Case 3:19-cv-00393 Document 1 Filed 05/10/19 Page 1 of 7 PageID #: 1
the State of Tennessee and within this judicial district. It operates the business also located at 821

Murfreesboro Pike, Nashville, TN 37217 commonly known as “Days Inn”. As such, Defendant

is a resident of the State of Tennessee and is located federally in the Middle District of

Tennessee.

       4.      Defendant Sanjay Patel, upon information and belief, transacts business in the

State of Tennessee and within this judicial district. Sanjay Patel is believed to be the owner or a

substantial shareholder in Defendant Corporation Hiralaxmi Enterprises Incorporated and is

believed to be the operator of the “Days Inn” operated by Hiralaxmi Enterprises Incorporated.

                                              FACTS

       5.      Plaintiff is disabled as defined by the ADA. Such disability requires her to

traverse in a motorized wheelchair (“scooter”).

       6.      Plaintiff is substantially limited in performing one or more major life activities

including, but not limited to, walking and standing. As such, Plaintiff utilizes a motorized

wheelchair for mobility purposes.

       7.      Plaintiff’s access to the business located at the street address of 821 Murfreesboro

Pike, Nashville, TN 37217 (“Days Inn”), and/or full and equal enjoyment of the goods, services,

foods, drinks, facilities, privileges, advantages and/or accommodations offered therein were

denied and/or limited because of these disabilities and will be denied and/or limited in the future

unless and until Defendant is compelled to allow access of Plaintiff’s motorized scooter into all

areas of the hotel, including the lobby and into the room then being rented by Plaintiff.

       8.      Plaintiff intends to visit the Days Inn within six months, or sooner, to secure

lodging in her travels to Nashville, Tennessee. Plaintiff has visited the Days Inn at least once

before and intends on visiting again as soon as the property is accessible again.




      Case 3:19-cv-00393 Document 1 Filed 05/10/19 Page 2 of 7 PageID #: 2
        9.      In May of 2018, Plaintiff was a guest at the Days Inn and had a reservation for a

room at the property.

        10.     Plaintiff traveled via 12-hour bus ride from Tallahassee, Florida to Nashville,

Tennessee and had arranged for a motorized scooter to be delivered to the hotel for her use and

benefit upon her arrival.

        11.     The company that she had secured said motorized scooter from was All-Star

Medical, located 3520A Central Pike, Hermitage, TN 37036.

        12.     Plaintiff had called the hotel in advance to advise them that a scooter was being

delivered for her and was advised that there would be problem with the same.

        13.     A representative of All-Star, Mr. Josh Story, attempted to deliver Plaintiff’s

rented scooter, but was denied access to the main lobby for purposes of delivering the scooter.

        14.     Mr. Story was told that the scooter would not be allowed to be taken into any

interior portion of the hotel and that it would have to be left outside.

        15.     Mr. Story had no effective choice but to take the scooter with him and attempt to

re-deliver it later in the day.

        16.     Upon arrival of Plaintiff, Plaintiff had an in-person discussion with the manager

of the Days Inn whereupon she was told again that the scooter would have to remain outside.

        17.     As a result of the disagreement, the representative of the Days Inn cancelled

Plaintiff’s reservation at the hotel leaving her with no place to stay and no method to safely and

reasonably traverse.

        18.     Plaintiff was forced to make a reservation at the hotel across the street. This was

the Best Western Plus – Sunrise Inn located at 825 Murfreesboro Pike, Nashville, TN 37217.




       Case 3:19-cv-00393 Document 1 Filed 05/10/19 Page 3 of 7 PageID #: 3
       19.      With great difficulty, Plaintiff managed to walk across the street to the Best

Western with her luggage.

       20.      Despite the best efforts of the reservation clerk, Plaintiff’s reservations still cost

more than her previous reservation at the Days Inn that had been cancelled. Plaintiff’s primary

income consists of Social Security Disability benefits of approximately $768 per month.

       21.      Additionally, as a result of this incident, Plaintiff suffered from depression and

especially severe anxiety attack.

       22.      On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. §12101, et seq.

       23.      Congress found, among other things, that:

             a. Some 43,000,000 Americans have one or more physical or mental disabilities, and

                this number is increasing as the population as a whole is growing older;

             b. Historically, society has tended to isolate and segregate individuals with

                disabilities, and, despite some improvements, such forms of discrimination

                against individuals with disabilities continue to be a serious and pervasive social

                problem;

             c. Discrimination against individuals with disabilities persists in such critical areas

                as employment, housing public accommodations, education, transportation,

                communication, recreation, institutionalization, health services, voting, and access

                to public services;

             d. Individuals with disabilities continually encounter various forms of

                discrimination, including outright intentional exclusion, the discriminatory effects

                of architectural, transportation, and communication barriers, overprotective rules




      Case 3:19-cv-00393 Document 1 Filed 05/10/19 Page 4 of 7 PageID #: 4
                and policies, failure to make modifications to existing facilities and practices,

                exclusionary qualification standards and criteria, segregation, and relegation to

                lesser service, programs, activities, benefits, jobs, or other opportunities; and

             e. The continuing existence of unfair and unnecessary discrimination and prejudice

                denies people with disabilities the opportunity to compete on an equal basis and to

                pursue those opportunities for which our free society is justifiably famous and

                costs the United States billions of dollars in unnecessary expenses resulting from

                dependency and nonproductivity.

       24.      The congressional legislation provided places of public accommodation one and a

half years from the enactment of the ADA to implement the requirements imposed by the ADA.

The effective date of Title III of the ADA was January 26, 1992, or January 26, 1993 if

defendant has 10 or fewer employees and gross receipts of $500,000 or less. 42 U.S.C. § 12181;

28 C.F.R. §36.508(a).

       25.      The Days Inn is a public accommodation and service establishment. The Property

is a public accommodation and service establishment.

       26.      Plaintiff has attempted to and has, to the extent possible, accessed the Days Inn in

his capacity as a customer of the Days Inn, but could not fully do so because of her disabilities

due to the refusal of Defendant to allow access to Plaintiff’s rented motorized scooter, effectively

limiting her access to the Days Inn and/or the goods, services, facilities, privileges, advantages

and/or accommodations offered therein.

       27.      Plaintiff intends to visit the Facility and Property again in the very near future as a

customer in order to utilize all of the goods, services, facilities, privileges, advantages and/or

accommodations commonly offered at the Days Inn, but will be unable to fully do so because of




      Case 3:19-cv-00393 Document 1 Filed 05/10/19 Page 5 of 7 PageID #: 5
her disability and the ADA violations that exist at the Days Inn that includes the policy expressed

to Plaintiff of not allowing motorized scooters intended to accommodate the disabled into the

interior portions of the facility.

        28.     This policy precludes and/or limits her access to Days Inn and/or the goods,

services, facilities, privileges, advantages and/or accommodations offered therein.

        29.     The lack of access to the interior of the facility of Plaintiff’s motorized scooter is

not to be considered all-inclusive of all ADA violations that Plaintiff encountered and that which

exist at the Days Inn. Plaintiff requires an inspection of the property in order to determine all of

the discriminatory actions violating the ADA.

        30.     Alteration of Defendant’s policy against motorized scooters in the interior

portions of the Days Inn is readily achievable to bring the Days Inn into compliance with the

ADA. The nature of the costs of modifying such policy is relatively low and Defendant has the

financial resources to make the necessary modifications.

        31.     The removal of the policy against scooters in the interior portions of the Days Inn

is readily achievable and can be accomplished and carried out without much difficulty or

expense. 42 U.S.C. §12182(b)(2)(A)(iv); 42 U.S.C. §12181(9); 28 C.F.R. §36.304.

        32.     Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that she will continue to suffer irreparable harm unless and until

Defendants are required to remove the physical barriers, dangerous conditions and ADA

violations that exist at the Facility and Property, including those set forth herein. The relief

requested serves the public interest and the benefit to Plaintiff and the public far outweigh any

detriment to Defendant. Plaintiff expects that if she were to visit the property in the near future

that she would experience identical discrimination and violations of the ADA.




       Case 3:19-cv-00393 Document 1 Filed 05/10/19 Page 6 of 7 PageID #: 6
       33.     Plaintiff has been obligated to retain the undersigned counsel for the filing and

prosecution of this action and has agreed to pay the undersigned counsel reasonable attorney’s

fees, costs, and expenses from Defendants pursuant to 42 U.S.C. § § 12205 and 12117, and

Plaintiff is entitled to attorney’s fees, costs, and expenses from Defendants.

       34.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including an order to alter the subject Days Inn to make it readily

accessible to and useable by individuals with disabilities to the extent required by the ADA.

       WHEREFORE, Plaintiff respectfully requests that this Court issue a permanent

injunction enjoining Defendants from continuing their discriminatory practices, ordering

Defendants to alter or abolish their policy against motorized scooters on the interior of their

property in order to make it readily accessible to and useable by individuals with disabilities to

the extent required by the ADA, and award Plaintiff her reasonable attorneys’ fees, litigation

expenses and costs.

       Respectfully submitted this the 10th day of May 2019.




                                                               /s/ Daniel J. Turklay
                                                               Daniel J. Turklay
                                                               TBPR #034600
                                                               Turklay Law Office, PLLC
                                                               Attorney for Plaintiff
                                                               2517 Lebanon Pike #306
                                                               Nashville, TN 37214
                                                               P: 615-838-5903
                                                               F: 888-868-0014
                                                               Email: daniel@turklaylawoffice.com




      Case 3:19-cv-00393 Document 1 Filed 05/10/19 Page 7 of 7 PageID #: 7
